Citation Nr: 0008242	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel




INTRODUCTION

The veteran had a period of active duty for training from 
December 1982 to February 1983.  Thereafter, the veteran 
served on active duty from August 1983 to September 1986.  
The Board notes that the veteran initially received an Other 
Than Honorable Discharge from his period of service from 
August 1983 to September 1986; however, this discharge was 
upgraded to Under Honorable Conditions in 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran requested and was scheduled to 
appear at a hearing at the RO in August 1998; however, he 
canceled this hearing.  


FINDING OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had an adjustment disorder during service.  
Symptoms during service were transitory in nature and 
resolved without residual disability.  His psychiatric status 
was subsequently normal on examination for separation from 
service.  

3.  A psychosis was not present in service or manifested in 
the first post service year.  

4.  The veteran's schizoaffective disorder is not the result 
of disease or injury during his active military service.  


CONCLUSION OF LAW

Schizoaffective disorder was not incurred in or aggravated by 
active military service and a psychosis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed 
schizoaffective disorder had its onset during active military 
service.  Based on a review of the evidence, the Board finds 
that the veteran's claim of service connection for 
schizoaffective disorder is well grounded.  38 U.S.C.A. §§ 
1131, 5107; 38 C.F.R. § 3.303.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A psychosis, including schizoaffective disorder, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The Board notes that the veteran had peacetime service.  He 
does not allege that he served in combat and the evidence of 
record does not indicate that he served in combat.  Thus, 38 
U.S.C.A. § 1154(b) (West 1991) is not applicable in this 
case.

The veteran's claim is supported by the September 1998 
statement from his private physician, Antonio A. Milland 
Torres, M.D.  In the September 1998 psychiatric report, the 
doctor noted that during service, the veteran attempted 
suicide, was provided psychiatric treatment, and that the 
veteran's service records during his period of correctional 
custody contain a statement that the veteran's moods and 
attitude were continually changing and appeared to do so 
without any significant reason.  He further stated that after 
service, the veteran's civilian community life was turbulent.  
Based on this evidence, the doctor opined that the veteran's 
crisis during service was a Major depressive episode.  

Previous reports from Dr. Milland show that he began treating 
the veteran in 1993 after problems had been noted at work.  
In a June 1993 statement, the doctor stated that he had been 
treating the veteran since March 1993 and that the veteran 
was currently hospitalized for psychosis.  A private medical 
report indicated that the veteran was hospitalized from June 
to July 1993 for psychotic disorder.  In an October 1997 
report, the doctor noted that the veteran had experienced a 
serious emotional crisis during military service and received 
treatment, but continued to experience hand tremors 
thereafter.  Dr. Milland stated that he began treating the 
veteran in March 1993 when he presented with marked 
irritability, tenseness, anxiousness, insomnia, and 
difficulties with his job.  The veteran was hospitalized for 
a short time in 1993 with hallucinations and disorganized 
thoughts, and now required medication to sleep and control 
his hallucinations.  The diagnosis was schizoaffective 
disorder, depressed.  

The service medical records are against the claim.  They show 
that the veteran was sentenced to correctional custody for 
theft.  During this period, he slit the top of his wrist and 
was hospitalized.  He was seen for a psychiatric 
consultation.  The examiner noted that there was no evidence 
of a major affective thought disorder.  There was no evidence 
of negative symptoms.  There was evidence of personality 
traits which might require treatment and support.  The 
diagnosis was adjustment disorder with mixed emotional 
features.  

The veteran was evaluated by a sergeant when he was released 
from custody in late May 1986.  It was noted that the veteran 
seemed to have a very deep seated problem.  He seemed to be 
emotionally unstable.  His moods and attitude were 
continually changing, apparently without significant reason.  
It was felt that he would need considerable supervision and 
support.  

The service medical records show that the veteran was seen 
repeatedly at the mental health clinic following his suicidal 
gesture, 4 times in May, once in June and once in July 1986.  
The diagnosis was phase of life problems.  

In late July 1986, when the veteran was examined for 
separation from service, another doctor examined the veteran, 
noted the history of adjustment disorder and indicated his 
current psychiatric status to be normal.  

While the veteran told Dr. Milland of post service problems, 
there is no documentation of psychiatric symptomatology prior 
to 1993 and the veteran was apparently able to function at 
home and in the work place.  

An underlying personality disorder was noted during service.  
Personality disorders are deeply engrained maladaptive 
behavior patterns which may well have affected the veteran 
before, during and after service.  However, they are not 
disabilities within the meaning of the law and regulations 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1999).  See also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  

Dr. Milland is competent to interpret the service medical 
records and the history provided by the veteran.  However, a 
diagnosis made years later, based on the recollection of 
someone who currently has a substantial thought disorder 
(memory impairment was noted by Dr. Milland in October 1997) 
is not as probative as the assessment made by examiners at 
the time.  The service medical records show that the 
veteran's psychiatric status was reviewed numerous times 
during the last 3 months of his service, by several 
examiners, and none of them found any chronic psychiatric 
disability.  The numerous reports, by several people who 
actually examined the veteran during service are very 
probative and support the diagnoses made at that time.  
Consequently, the preponderance of the evidence supports the 
diagnoses made at that time rather than the diagnosis made 
years latter.  38 U.S.C.A. § 5107(b) (West 1991).  
Particularly, the evidence supports diagnoses of transitory 
conditions related to the veteran's incarceration (adjustment 
disorder, phase of life problems) and that his psychiatric 
status was normal on separation examination.  Therefore, the 
Board must conclude that a chronic psychiatric disability was 
not incurred or aggravated during service.  


ORDER

Service connection for schizoaffective disorder is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 


